Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group II, with traverse, filed 7/26/21, is acknowledged.  

Applicant argues a lack of examination burden.

Applicant is advised that as a lack of unity has been established by the citing of prior art, the demonstration of multiple patentably distinct methods, as well as Applicant’s paying for the international examination of multiple patentably distinct methods, restriction is proper. 

The requirement is still deemed proper and is therefore made FINAL.

2.   Claims 1, 2, and 4-16 are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions.

Claims 3, 17, 18, and 21-26 are under examination

3.   The Title is objected to because it does not accurately describe the invention under examination, i.e., a cross-linked antibody comprising a non-disulfide bond.

	Correction is required.

4.   The specification is objected to:
Dozens of words are randomly capitalized throughout the specification.  Applicant is advised that only proper nouns are capitalized in the English language.   Accordingly, “Lambda and Kappa” are properly “lambda and kappa” (page 2), “Phosphine” is properly “phosphine” (page 8), essentially all of the chemicals at pages 10 and 11 are improperly capitalized, etc.  This is not an exhaustive list.  Applicant is required to review and correct all such errors throughout the specification.

Due to the excessive number of corrections necessary a substitute specification is required. 



5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of The invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 3, 17, 18, and 21-26 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the non-disulfide cross-linked antibodies of the claims. 

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the unlimited number of modified antibodies of the claims, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  While it appears that the claims recite a single feature in a hugely broad common structure, i.e., a non-disulfide cross-link, neither a more specific structure nor a common function have not been disclosed.  

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

	Turning to the specification, therein are disclosed just 3  commercial antibodies (or a fragment thereof), i.e., a FreeliteTM (Fab)2, a FreeliteTM anti-kappa, and a FreeliteTM anti-lambda.  The specification then discloses that all were cross-linked by a single method, e.g., the use of a bismaleimidoethane.

 Such cannot be considered to be a representative number species of all types of antibodies cross-linked by any method (except disulfide bonding), thus, one of skill in the art would conclude that the specification fails to disclose the possession of huge genus of modified antibodies of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.   Claims 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (1991, IDS).

Goldberg teaches an antibody, or fragment thereof, attached to a solid support, wherein the disulfide bond has been reduces and a new bond linking the light and heavy chain has been formed employing bismaleimide (see particularly page 275, column 2, last complete paragraph).  

The reference clearly anticipates the claimed inventions.

9.   Claims 21 and 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/099481 (IDS).

WO 2006/099481 teaches antibodies and fragments thereof, including polyclonal antibodies, monoclonal antibodies, and F(ab’)2 fragments, comprising a thioether bond between the light and heavy chains (see particularly the abstract and page 5). 
 
The reference clearly anticipates the claimed inventions.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 3 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (1991, IDS).

	Goldberg et al. has been discussed above.


The reference differs from the claimed invention only in that it does not teach a “kit”.  However, regarding the “kits” of the claims, absent any definition, said “kits” comprise only packaging for obvious convenience which lends little patentable weight.  Also note that the native antibody employed in Table II can be considered the “standard” of the claims.

12.  Claims 3 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2006/099481 (IDS).

	WO 2006/099481 has been discussed above.

The reference differs from the claimed invention only in that it does not teach a “kit”.  However, regarding the “kits” of the claims, absent any definition, said “kits” comprise only packaging for obvious convenience which lends little patentable weight.  Also note that any antibody of the reference can be considered the “standard” of the claims.

13.  Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (1991, IDS) or  WO 2006/099481 (IDS) in view of WO 2016/107965 (IDS).

	Goldberg et al. and WO 2006/099481 have been discussed above.  The references further teach the modified antibodies have superior properties including reduced “leakage” (Goldberg et al., abstract) and enhanced stability (Goldberg et al., page 275, column 2; WO 2006/099481, abstract).

The references differ from the claimed invention only in that they do not teach antibodies specific for free light chains (FLCs).

	WO 2016/107965 teaches antibodies specific for FLCs to be employed for the diagnosis of chronic kidney disease (see particularly, page 5, page 7, and page 8).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to use the modified antibodies of Goldberg et al. or WO 2006/099481 in the assay of WO 2016/107965 given the superior properties of the modified antibodies, e.g., reduced leakage in assays and increased stability, as taught by Goldberg et al. or WO 2006/099481.




14.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.  Claims 3, 17, 18, and 21-23, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES), and recite nature-based products (a antibody found in nature).  Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.  Regarding evidence that the modified antibodies of the claims comprise a product of nature, see Zhang et al. (2013, IDS) wherein the authors teach that a certain percentage of in vivo antibodies convert disulfide bonds to thioether bonds naturally (see particularly, the abstract).

The claims recite a natural phenomenon, i.e., an antibody, without significantly more, indeed, without anything more.  Note that the “mass spectrometry standards” of Claims 3 and 17 can themselves be naturally occurring antibodies.  Further note that fragments of naturally occurring products are themselves considered to be naturally occurring.

This judicial exception is not integrated into a practical application.  Courts have held that naturally occurring products, and some man-made products, that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES).  The claims encompass a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, and the claims are directed to an exception (Step 2A, Prong 2: YES).  The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims simply do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A claim directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). Thus, the claims are not eligible under 35 U.S.C. 101.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

16.  No claim is allowed. 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/21/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644